United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
X.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDWARD HINES JR. MEDICAL CENTER,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-373
Issued: June 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 13, 2011 appellant filed a timely appeal from the June 17, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
reconsideration request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit decision. Since
more than 180 days elapsed between the last merit decision of September 27, 2010 to the filing
of this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s May 11, 2011 reconsideration
request under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 14, 2008 appellant, a 23-year-old police officer, filed a traumatic injury claim
alleging that he sustained an injury in the performance of duty as a result of a motor vehicle
accident. OWCP accepted his claim for low back and right hip pain.
On July 12, 2010 appellant claimed a recurrence beginning June 21, 2010. In a
September 27, 2010 decision, OWCP denied appellant’s recurrence claim. It found that the
factual and medical evidence did not establish that the claimed recurrence resulted from the
accepted work injury. OWCP notified appellant that any request for reconsideration must be
made within one-calendar year of the date of the decision.
On May 11, 2011 appellant requested reconsideration. He submitted an appeal request
form with a checkmark indicating that he was requesting reconsideration.
In a June 17, 2011 decision, OWCP denied appellant’s reconsideration request. It found
appellant’s letter neither raised substantive legal questions nor included new and relevant
evidence; therefore, it was insufficient to warrant a review of its prior decision.
Appellant argues on appeal that OWCP did not have all of the pertinent medical
information regarding his condition when it made its prior decision. He submits to the Board a
September 20, 2011 medical report, which he feels is needed for a complete review.2
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.5 A timely request for reconsideration may be granted if
2

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1). The Board therefore has no jurisdiction to review the new medical report appellant submitted on appeal.
As indicated earlier, the Board also has no jurisdiction to review OWCP’s September 27, 2010 decision denying
appellant’s recurrence claim. The only decision the Board may review is OWCP’s June 17, 2011 nonmerit decision
denying appellant’s May 11, 2011 reconsideration request.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.607(a).

2

OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant sent his May 11, 2011 reconsideration request within one-calendar year of
OWCP’s September 27, 2010 decision denying his recurrence claim. His request was therefore
timely. The question for determination is whether appellant’s request met at least one of the
three standards for obtaining a merit review of his case.
Appellant did not establish that OWCP erroneously applied or interpreted a specific point
of law. He did not advance a relevant legal argument not previously considered by OWCP, and
he did not submit relevant and pertinent new evidence not previously considered by OWCP.
Appellant submitted an appeal request form with a checkmark indicating that he was
requesting reconsideration. He made no argument and submitted no evidence to support his
request. Such a bare request for reconsideration is insufficient on its face to meet any of the
standards for obtaining reconsideration. The Board will therefore affirm OWCP’s June 17, 2011
decision denying appellant’s request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s May 11, 2011 reconsideration
request.

6

Id. at § 10.608.

3

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

